DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 10-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 recites the limitation "a bedding apparatus", “a first frame”, “a first direction”, “a holder” in lines 1-2 while referring back to claim 1 which already defines these limitations leading to confusion if the applicant is defining these terms as new elements or referring back to the previous claim 1. The examiner has interpreted these claims to be the same as that of claim 1.
	Claims 11-13 are rejected under 112 (b) as being dependent on a claim rejected under 112 (b).

	Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7-10, 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 4932090 issued to Johansson.

Regarding claim 1,
	Johansson discloses a structure (Johansson: FIG. 3 (50)) configured to be detachably attached to a bed apparatus (Johansson: FIG. 7 the movable bar is attached to a bed apparatus (92)) comprising a first frame (Johansson: FIG. 10 (110)) with a portion extending in a first direction (Johansson: (110) extends in a first direction perpendicular to the holder (96) or (56) of FIG. 3 towards the bed.) and a holder, (Johansson: FIG. 7 (96) or otherwise (56) of FIG. 3) the structure comprising: a first portion of a columnar shape, (Johannson: FIG. 3 (58) wherein the portion of the structure that extends in a vertical direction may be interpreted as a first portion.) the first portion configured to be inserted into the holder (Johannson: FIG. 5 shows (58) inserted into holder (56) and held by the holder), the first portion extending in a second direction that intersects the first direction when inserted in the holder; (Johannson: FIG. 4 shows (58) extending in a second direction that intersects the first direction of (110) shown in FIGS 7 and 10.) and a second portion connected to the first portion at a first end of the first portion and comprising a portion extending in a third direction that intersects the second direction when the first portion is in the holder, (Johannson: FIG. 7 (102, 100) extend in a direction that intersects the second direction see annotated figure below) wherein when the first portion is in the holder, an angle between the portion of the first frame and the second portion of the structure can be changed by movement of the structure, (Johannson: FIG. 3 see how the second portion (at the top part) can have its angle changed) a second end of the first portion of the structure includes a first groove and a second groove intersecting the first groove,  and the first and second grooves are each configured to engage a crossbar piece within the holder such that the first groove engages the crossbar piece when the angle between the portion of the first frame and the second portion of the structure is a first angle and the second groove engages the crossbar piece when the angle between the portion of the first frame and the second portion of the structure is a second angle, different from the first angle. (Johannson: FIGS. 4-6 see also col. 3 lines 35-39, the first portion of (58) has grooves that are engaged by a pin within holder (56) that allow the first frame and second portion to have their angles changed when the crosspiece engages with different areas of the slots.)

    PNG
    media_image1.png
    396
    548
    media_image1.png
    Greyscale



Regarding claim 5,
	Johansson discloses the structure according to claim 1, wherein the second portion comprises a grip. (Johansson: FIG. 7 the examiner notes that (100) can be used as a grip for a patient see also col. 3 lines 20-24)

Regarding claim 7,
	Johansson discloses the structure according to claim 1, wherein the first and second grooves intersect one another at substantially 90 degrees. (Johansson: FIGS. 4-6 each of the grooves intersect one another at about 90 degrees.)

Regarding claim 8,
	Johansson discloses the structure according to claim 1, wherein the first portion of the structure includes a recess proximate to the first end, and the recess is configured to receive a plunger element of the holder when the first portion is inserted into the holder. (Johannson: FIG. 5 shows a plunger element (84) part of the holder is inserted into a recess of (64) a part of (58)) 

Regarding claim 9,
	Johansson discloses the structure according to claim 1, wherein the first portion of the structure includes a hole proximate to the first end, and the hole is configured to receive a plunger element of the holder when the first portion is inserted into the holder. (Johannson: FIG. 5 shows a plunger element (84) part of the holder is inserted into a recess of (64) a part of (58))

Regarding claim 10, (as best understood)
	Johannson discloses a bed apparatus, comprising: a first frame with a portion extending in a first direction; (Johannson: FIG. 10 (110, 112, 114,116,118) extends in a first direction perpendicular to the holder (96) or (56) of FIG. 3 towards the bed.) a holder attached to the first frame; (Johansson: FIG. 7 (96) or otherwise (56) of FIG. 3) and a structure according to claim 1 inserted in the holder. (Johannson: refer to mapping in claim 1 above.) 

Regarding claim 13, (as best understood)
	Johannson, discloses the bed apparatus according to claim 10, wherein the first frame comprises an extension extending in the first direction, and the holder is secured to the extension of the first frame. (Johannson: FIG. 10 shows the first frame (110, 112, 114,116,118) which comprises of extension (116, 118) that extends in a first direction and the holder is secured to the extension via other elements.)


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansson in view of U.S. Publication No. 20190374418 issued to Lam.

Regarding claim 6,
	Johansson discloses the structure according to claim 1.
	Johansson does not appear to disclose wherein the structure comprises a hole formed in a lower portion of the second portion.
	However, Lam discloses wherein the structure comprises a hole formed in a lower portion of the second portion. (Lam: FIG. 5 (16, 18, 10) together form a hole in a lower portion of the second portion the first portion being (20))
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the structure of Brooke as taught by Lam so that a hole is formed in the second lower portion in order to permit multiple hand positions for a patient to grab on to in which one of ordinary skill in the art would have recognized as a predictable result.
	In addition, minor differences, such as changing a shape or adding a hole, between the prior art and a claimed device may be a matter of design choice absent evidence to the contrary. See In re Rice, 341 F.2d 309, 314 (CCPA1965).

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johannson in view of U.S. Patent No. 6240583 issued to Brooke.

Regarding claim 11, (as best understood)
	Johannson discloses the bed apparatus according to claim 10, further comprising: a lower leg section, … (Johannson: FIG. 7 shows a bed apparatus that would otherwise have a lower leg section (not shown in the drawings)) …
	Johannson does not appear to disclose wherein the holder is below the lower leg section.
	However, Brooke discloses wherein the holder is below the lower leg section. (Brooke: FIG. 1 shows holder below the lower leg section.)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the holder of Johannson to be positioned below the lower leg section in order to be at a reasonable height for a user to grasp the handle to assist into getting in or out of bed in which one of ordinary skill in the art would have recognized as a predictable result.
	 The examiner further notes that depending on which direction a person chooses to lay one end of the bed may be interpreted as a lower leg section, on the other hand the examiner notes that due to the construction of the first frame, the first frame can hook onto any section of the bed.

Regarding claim 12, (as best understood)
	Johannson, as modified by Brooke, discloses the bed apparatus according to claim 11, wherein a length of the bed apparatus is greater than a width of the bed apparatus, and the holder is positioned outside the lower section in the width direction. (Johannson: FIG. 7 shows the holder (96) positioned outside the lower section in the width direction.)


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673 

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
10/13/2022